       Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 1 of 43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        -   X


UNITED STAT ES OF AMERICA                       SEALED

          -    V.   -                           SUPERSEDING INDICTMENT

ALIREZA SHAHVAROGH I FARAHANI ,                 S1 21 Cr . 430 (RA)
   a/k/a " Vezarat Salimi ,"
   a/k/a " Haj Ali ,"
MAHMOUD KHAZEIN ,
KIYA SADEGHI ,
OMID NOORI , and
NILOUFAR BAHADORIFAR ,
   a/k/a " Nellie ,"

                         Defendants .


                                        -   X


                                 BACKGROUND

          1.        The charges in this Indictment arise out of a

scheme by the Government of the Islamic Republic of Iran to

target dissidents who oppose the regime ' s violations of human

rights , suppression of democratic participation and freedom of

expression , and corruption.      The regime has targeted such

individuals for harassment , intimidation , and incarceration ,

among other tactics.       In recent years , the regime has also

targeted its perceived opponents residing outside Iran for

kidnapping and capture .      As described more fully below , in at

least the last two years , Iranian intelligence services have

lured Iran i an expatriates lawfully residing in other countr i es
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 2 of 43




to travel to locations where they could be captured , imprisoned

in Iran, and executed .

          2.    As part of this scheme , the Government of Iran

has targeted a journalist , author , and human rights activist

residing in Brooklyn , New York ("Victim-1 " ) .   Victim-1 is a U. S .

citizen of Iranian origin .    Victim-1 has publicized the

Government of Iran's human rights abuses ; discriminatory

treatment of women ; suppression of democratic participation and

expression ; and use of arbitrary imprisonment , torture , and

execution to target its political opponents ; and has sought to

mobilize public opinion in Iran and around the world to bring

about changes to the regime ' s laws and practices .

          3.    In approximately 2018 , Iranian government

officials attempted to induce relatives of Victim- 1 , who reside

in Iran , to invite Victim- 1 to travel to a third country ,

apparently for the purpose of having Victim-1 arrested or

detained and transported to Iran for imprisonment .       Iranian

government officials offered to pay Victim- l ' s relatives in

exchange for their invitation to Victim-1 , but Victim-l' s

relatives did not accept the offer .

          4.    On or about July 29, 2019 , the Chief of the

Revolutionary Courts in Iran publicly stated that anyone who

sent videos considered against the regime, in particular videos

contrary to the Government of Iran's criminal laws mandating

                                   2
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 3 of 43




that women and girls wear head coverings in public , to Victim- 1

was commi tting the crime of cooperating with a hostile foreign

government and would be sentenced from one to 10 years '

imprisonment .

           5.    In approx i mately September 2019 , a relative of

Victim- 1 was arrested by Iranian government officials on charges

purportedly based on the relative ' s association with Victim- 1 .

Victim- l ' s relative was later sentenced to eight years '

imprisonment .

           6.    S i nce at least June 2020 , the Government of Iran

has plotted to kidnap Victim-1 from within the United States in

furtherance of the regime ' s efforts to silence Victim- 1 .     On

multiple occasions in 2020 and 2021 , agents of the Government of

Iran procured the servi ces of private investigators to surveil ,

photograph , and video record Victim- 1 and Victim- l ' s household

member s in Brook l yn , New York , as part of the plot to kidnap

Victim- 1 for rendition to Iran .       These agents of the Government

of Iran procured the surveillance by misrepresenting their

identit i es and the purpose of the surveillance to the

investigators and laundered money into the United States from

I ran i n order to pay for the surveillance , photos , and video

recordings of Victim-1.

           7.    As part o f the ki dnapping p l ot , the agents of the

Government of I r an invo l ved in obtaining surveillance of Victim-

                                    3
       Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 4 of 43




1 and Victim- l ' s household also researched methods of kidnapping

Victim- 1 for rendition to Iran .        One agent of the Government of

Iran , for example , researched travel routes from Victim- l ' s

residence to a waterfront neighborhood in Brooklyn , New York.

Another agent of the Government of Iran researched a service

offering military- style speedboats for self-operated maritime

evacuation out of Manhattan , New York ; and maritime travel from

New York to Venezuela , a country whose de facto government has

friendly relations with the regime in Iran.

                               THE DEFENDANTS

            8.      ALIREZA SHAHVAROGHI FARAHANI , a/k/a "Vezarat

Salimi ," a/k/a " Haj Ali ," the defendant , is a resident of Iran

and an Iranian intelligence official .         FARAHANI manages a

network of sources for Iranian intelligence , including MAHMOUD

KHAZEIN , OMID NOORI , and KIYA SADEGHI , the defendants , in their

actions targeting Victim- 1.

                    a.   An electronic device used by FARAHANI

contains , among other things , a graphic showing a photograph of

Victim- 1 along with Iranian nationals Ruhollah Zam and Jamshid

Sharmahd , and the caption , in Farsi , "Gradually the gathering

gets bigger . . .    Are you coming , or should we come for you? "

Both Zam and Sharmahd were Iranian dissidents who were publicly

critical of the regime .      Zam , a resident of France with refugee

status , was lured by Iranian intelligence services to leave

                                     4
         Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 5 of 43




France in October 2019 .      While travelling abroad , Zam was

captured by Iranian intelligence services , imprisoned in Iran ,

and executed by the Iranian Government in December 2020 .

Sharmahd , a lawful resident of the United States, was lured by

Iranian intelligence services to leave the United States in July

2020 .    While travelling abr o ad, Sharmahd was captured by Iranian

intelligence services and remains imprisoned in Iran .          In a

broadcast on Iranian state - owned television on or about August

1 , 2020 , the Iranian Minister of Intelligence and head of Iran ' s

Ministry of Intelligence and Security (" MOIS") , Mahmoud Alavi ,

publicly claimed MOIS ' s responsibility for Sharmahd ' s capture ,

describing it as one of many "complex operations in striking

dissidents ."     In the same public statement , Alavi claimed the

Government of Iran ' s responsibility for t h e 2015 assassination

of an Iranian expatriate in the Netherlands .

                   b.   FARAHANI has received surveillance

photographs of Victim- 1 and Victim-l ' s residence from his co -

conspirators and directs the Iranian intelligence network with

respect to its targeting of Victim- 1 .

                   c.   The network that FARAHANI directs has also

targeted indivi d u als in other countries , including Canada , the

United Kingdom , and the UAE.       Beginning in at least

approximately June 2020 , the intelligence network worked to

procure the services of private investigators in Canada under

                                      5
        Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 6 of 43




false pretenses to locate and conduct surveillance on multiple

targets ("Victim-2, " "Victim-3 , " and "Victim-4") .      The network

falsely represented that the purpose of the surveillance

assignment was to locate debtors for a private client located in

the Middle East , and retained private investigators who took

surveillance pho tographs and videos of the targets ' work and

residences and conducted background research on their families ,

professions , and assets .     Similarly , beginning in at least

approximately September 2020 , the intelligence network worked to

procure the services of private investigators in the United

Kingdom under false pretenses to conduct surveillance on an

Iranian expatriate journalist and political commentator

(" Victim- 5 " ).   The network retained a private investigations

firm that took surveillance photographs of Victim- S ' s residence.

FARAHANI has also tasked individuals with conducting

surveillance and obtaining photographs of targets located in the

UAE .

             9.     MAHMOUD KHAZEIN , the defendant , is a resident of

Iran and an intelligence asset of the Government of Iran .

KHAZEIN is the chief executive of a group of companies that

imports marine , construction , and agricultural equipment to

Iran , principally for Iranian government entities .        KHAZEIN was

appointed to a position in the Basij , a volunteer auxiliary

division of the Islamic Revolutionary Guard Corps , in or about

                                     6
         Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 7 of 43




1999.     KHAZEIN was also named Head of the Office of Ceremonies

at the General Office of I nternational Affairs for Iran ' s

Expediency Council in or about 2016 and has served as an expert

advisor to the MOIS with respect to the construction of a

National University for Intelligence and Security .          KHAZEIN has

cooperated with Iranian intelligence agencies since at least

approximately 2014 .

                   a.   In furtherance of the plot to kidnap Victim-

1 , KHAZEIN researched Victim-1 and Victim- l ' s residence in

Brooklyn , New York .     KHAZEIN also researched travel routes from

Victim- l ' s residence to waterfront neighborhoods in Brooklyn ,

New York and the location of Victim- l ' s residence relative to

South America .

                   b.   KHAZEIN exchanged communications about , and

received survei l lance results from , the network ' s targeting of

Victims - 2 , - 3 , and -4 in Canada and Victim- 5 in the United

Kingdom .

             10.   KIYA SADEGHI , the defendant , is a resident of

Iran .    SADEGHI r esearched and hired pr i vate investigators in the

United States , Canada, and the United Kingdom using false

pretenses : SADEGHI false l y claimed that he wor ked for a company

located in Dubai and was looking for individuals who owed money

to or who had stolen money from his client .         In this manner ,



                                      7
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 8 of 43




SADEGHI concealed his true purpose , which was to procure

surveillance serv i ces for an Iranian intelligence agency .

                  a.   SADEGHI is the point of contact for

communications with these private investigators , received the

results of the surveillance and shared it with his co -

conspirators , and laundered money from Iran to the United States

to pay for the surveillance.

                  b.   SADEGHI also researched maritime travel

routes from Victim- l ' s residence to South America and a bus i ness

providing maritime travel services out of Manhattan , New York .

           11 .   Defendant OMID NOORI is a resident of Iran .

NOORI f acilitated payment to a private investigator in the

United States ; received the results of surveillance of targets

of the Government of Iran from KI YA SADEGHI , the defendant ,

including surveillance photographs and videos of Victim- 1 and

from the network ' s targeting of Victims - 2 , - 3 , and - 4 in Canada;

and communicates with an individual involved in the procurement

of surveillance o f Victim- 5 in the United Kingdom .

           12.    NILOUFAR BAHADORIFAR, a/k/a "Nellie ," the

defendant , is originally from Iran and is currently a resident

of Ca l ifornia , where she is employed at a department store .

BAHADORIFAR has provided financial and other services from the

United States to Iranian residents and entities , including to

MAHMOUD KHAZEIN , the defe ndant , s i nce at least in or about 2015 ,

                                    8
       Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 9 of 43




including access to the U. S. financial system and U.S. financial

institutions through the use of card accounts, and has offered

to manage business interests in the United States on KHAZEIN's

behalf.    Among other things, BAHADORIFAR caused a payment to a

private investigator for surveillance of Victim-1 on KHAZEIN's

behalf .   Since approximately July 2020, when the network began

procuring surveillance of Victim-1 and Victim-l's household,

BAHADORIFAR has made more than approximately $472 , 000 in

unexplained cash deposits to BAHADORIFAR's bank account,

including approximately 98 cash deposits that were each

individually less than $10,000 but which totaled more than

approximately $444,000.

                     Iranian Intelligence Services

            13.   The MOIS was designated on or about February 16,

2012, by the U.S . Department of Treasury, Office of Foreign

Assets Control ("OFAC"), as a Specially Designated National

("SON") under Executive Orders Nos. 13224, 13553, and 13572 for

being responsible for or complicit in the commission of serious

human rights abuses against the Iranian people and Syrian people

and for its support to terrorist groups, including al Qaeda , al

Qaeda in Iraq, Hizballah, and Hamas.       According to OFAC, the

MOIS has played a key role in the Iranian regime's brutal human

rights abuses against the Iranian people.       MOIS agents are

responsible for beatings, sexual abuse, prolonged

                                    9
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 10 of 43




interrogations , and coerced confessions of prisoners,

particularly political prisoners.       MOIS has employed mock

executions and forms of sexual violence in its interrogations of

prisoners , and its agents have arrested and detained members of

the Baha ' i religion without charges.

           14.    Mahmoud Alavi, the Iranian Minister of

Intelligence and head of MOIS, was designated on or about

November 18 , 2020 , by OFAC under Executive Order No. 13553 for

having acted or purported to act for or on behalf of , directly

or indirectly , the MOIS .

                               COUNT ONE

                         (Conspiracy to Kidnap)

           The Grand Jury charges :

           15 .   The allegations contained in paragraphs 1 through

14 of this Indictment are repeated and realleged as if fully set

forth herein .

           16 .   From at least in or about June 2020 , up to and

including in or about 2021 , in the Southern District of New York

and elsewhere , ALIREZA SHAHVAROGHI FARAHANI, a/k/a " Vezarat

Salimi ," a/k/a "Haj Ali ," MAHMOUD KHAZEIN, KIYA SADEGHI, and

OMID NOORI , the defendants, and others known and unknown,

willfully and knowingly combined, conspired , confederated , and

agreed together and with each other to violate Title 18 , United

States Code , Section 1201 .

                                   10
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 11 of 43




           17 .   It was a part and an object of the conspiracy

that ALIREZA SHAHVAROGHI FARAHANI , a/k/a "Vezarat Salimi ," a/k/a

"Haj Ali ," MAHMOUD KHAZEIN , KIYA SADEGHI , and OMID NOORI , the

defendants , and others known and unknown , in an offense

involving and affecting i nterstate and foreign commerce , would

and did unlawfully seize , confine , inveigle , decoy , kidnap ,

abduct , and carry away and hold for ransom and reward and

otherwise a person , which person would be willfully transported

in interstate and foreign commerce , and an offender would travel

in interstate and foreign commerce , and would use the mail and

any means , facility , and instrumentality of interstate and

foreign commerce in committing and in furtherance of the

commission of the offense , to wit , the defendants plotted to

kidnap Vi ctim-1 from New York · City for rendition to Iran .

                              Overt Acts

          18 .    In furtherance of the conspiracy and to effect

the illegal object thereof , ALIREZA SHAHVAROGHI FARAHANI , a/k/a

"Vezarat Salimi ," a/k/a " Haj Ali ," MAHMOUD KHAZEIN , KIYA

SADEGHI , and OMID NOORI , the defendants , and their co -

conspirators committed the following overt acts , among others :




                                  11
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 12 of 43




            The Co-Conspirators Procure the Services of
                 a New York Private Investigator

                   a.   On or about June 27 , 2020 , SADEGHI searched

an online map service for the address of Victim- l's residence in

New York City (" the Residence " ) .

                   b.   KHAZEIN obtained screenshots of images of

the Residence and the surrounding street from an online real

estate listing service .     KHAZEIN also obtained a screenshot of a

map pinpointing the address of the Residence .

                   c.   On or about July 14 , 2020 , SADEGHI , from

Iran , contacted a private investigator with an office located in

Manhattan (" Investigator - 1 " ) through Investigator - l ' s website ,

inquiring about the cost of conducting surveillance of a person

in New York , New York .    SADEGHI wrote : "I am contacting you on

behalf of a client looking [for] a missing person from Dubai ,

UAE who has fled to avoid debt repayment. We require your

services to conduct a surveillance on potential address of

missing person .        Will need high quality pictures/video of

persons l iving in t he address and cars they drive. " 1      As contact

information , SADEGHI provided an email address and telephone

number having a UAE country code .




1 Throughout this Indictment , quoted text appears as i n the
or i ginal source , inc l uding any typographical errors , except
where alterations are indicated .

                                    12
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 13 of 43




                 d.       Also on or about July 14 , 2020 , after

receiving Investigator -l' s response to SADEGHI ' s inquiry ,

SADEGHI , from Iran , sent Investigator - 1 a reply email

identi f y i ng the Residence and ask i ng about the cost of

Invest i gator -1 providing p i ctures of the persons living there.

                 e.       On or about July 15 , 2020 , after receiving a

price proposa l from Investigator-1, SADEGHI sent Investigator - 1

an email from Iran stating that SADEGHI would "discuss with my

client ."

                 f .      On or about July 16 , 2020 , SADEGHI sent

Investigator - 1 an email stating , " My client has accepted your

offer ," and asking to make payment through a U. S . -based onl i ne

payment application (the " Payment App " ) .

                 g.       On o r about July 17 , 2020 , SADEGHI sent an

electronic message to NOORI with Investigator - l ' s Payment App

payment informat i on .

                 h.       Later on or about July 17 , 2020 , NOORI sent

an electronic message to NILOUFAR BAHADORIFAR , a/k/a "Nellie ,"

the de f endant , with the I nvestigator - 1 Payment App information

NOORI had received from SADEGHI .

                 i.       Late r on or about July 17 , 2020 , KHAZEIN

caused BAHADORIFAR to cause a payment of approximately $670 to

be made by the Payment App to Investigator-1 , with the payment

descript i on , "Requested from Mr .       M.   Khazein ."

                                      13
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 14 of 43




                    j .   Later on or about July 17 , 2020 , BAHADORIFAR

sent NOORI an electronic message attaching a screenshot of the

Payment App transaction confirmation for the payment of $670 to

Investigator - 1.

                    k.    On or about July 19 , 2020 , NOORI sent

SADEGHI the Payment App transaction confirmation he had received

from BAHADORIFAR .

                    1.    On or about July 19 , 2020 , SADEGHI sent

Investigator-1 an email from Iran attaching a screenshot of the

Payment App transaction confirmation for the payment of $670 to

Investigator-1 .

                    m.    On or about July 19 , 2020 , SADEGHI sent

Investigator - 1 an email from Iran about the surveillance

assignment , asking Investigator - 1 to "kindly be d i sc r eet as they

are on the look o u t " and request i ng "Photos of faces and cars

(l i cense plates) residing at residence , and if possible picture

of envelopes in mail box with names of tenants ."

                           July 2020 Surveillance

                    n.    On or about July 22 , 2020 , SADEGHI received

an email from Invest i gator- 1 advising that the surveillance had

started and attaching a photograph of the exterior of the

Residence .   SADEGHI sent Investigator-1 an email from Iran

requesting "any video footage ," "along with any extra picture ."




                                      14
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 15 of 43




                 o.   On or about July 23 , 2020 , SADEGHI sent

several electronic messages to NOORI attaching photographs and

videos of the surveillance of Victim-l ' s Residence .

                 p.   On or about August 1, 2020 , SADEGHI sent

Investigator-1 an email from Iran with "the following comments

from client ," claiming that the "main suspect is friend of

[Victim- 1] " and that "we need more surveillance of [Victim- 1]

and [Victim-l's] friend."    SADEGHI also requested that "if

[Victim-1 ] comes out .      to follow [Victim-1] and see if

[Victim- 1] visits [Victim-l's] friend."     Investigat or -1

responded , stating Investigator - l ' s understanding that the

subject of the investigation was Victim- l ' s friend and quoting a

price for additional surveillance .

                 q.   On or about August 2 , 2020 , SADEGHI sent an

email to Investigator - 1 from Iran requesting a discount on the

quoted price , and asking Investigator-1 to "consider the

following requests from client," including :

          1) high quality photos and video

          2) We need video of Start, every consequent
          hour, and End

          3) Dont wait on [Victim- 1] if [Victim- 1]
          goes to work and end assignment continue
          next day

          4)   7am start time until 3 pm

          5) please take many pictures of objects
          around house


                                  15
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 16 of 43




                 r.    On or about August 4 , 2020 , SADEGHI sent an

email to Investigator-1 from Iran again requesting a price

discount , claiming that "my client has had his investments

stolen and legal expenses have been too costly ."

                 s.    On or about August 9 , 2020 , SADEGHI sent an

email , in Farsi , to an Iranian electronic payment service (the

" Iran i an Payment Service " ) , a co - conspirator not named as a

defendant herein , asking for the cost of sending $2 , 500 to

America .

                 t .   On or about August 10, 2020 , SADEGHI sent an

email to the Iranian Payment Service with contact and Payment

App account information for Investigator - 1 for the payment of

"american dollars $2 , 500 . "

                 u.    On or about August 10, 2020 , the Iranian

Payment Service caused three payments totaling approximately

$2 , 450 to be made to Investigator - l's Payment App account from

three fraudulent Payment App accounts , the account information

of which had no information linking them to Iran.

                       August 2020 Surveillance

                 v.    On or about August 11 , 2020 , SADEGHI sent an

email from Iran to Investigator - 1 requesting two days of

surveillance .   SADEGHI advised Investigator - 1 to " be aware

suspects have put security camera on neighbor ' s house. "      SADEGHI

further asked Investigator - 1 to consider requests from SADEGHI ' s

                                   16
           Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 17 of 43




"client" for "high quality photos and video;" "Video at Start,

every hour , and End ; " and to "please take pictures of objects

around house . "

                     w.    On or about August 12 , 2020 , SADEGHI

received an email from Investigator-1 stating that surveillance

had resumed and attaching a photograph of the Residence

("Surveillance Photograph - 1 " ) .     SADEGHI replied , asking

Investigator-1 to "provide some quality pictures so that we can

see license plate on car . Also please send two pictures and one

video every hour. "

                     x.    On or about August 12 , 2020 , SADEGHI

received an email from Investigator - 1 attaching a photograph of

Victim-1 in front of the Residence ("Surveillance Photograph -

2 ff ) •   SADEGHI replied, " good picture , please follow [Victim- 1] ,

we are looking for [Victim- l ' s] friend."

                     y.    FARAHANI received copies of Surveillance

Photograph- 1 and Surveillance Photograph- 2 .

                     z.    On or about August 13 , 2020 , SADEGHI

received an email from Investigator-1 stating that surveillance

had resumed .

                     aa.   On or about August 14 , 2020 , SADEGHI

received an email from Investigator-1 with a surveillance log

for August 12 and 13 , 2020 , and attaching video recordings taken

during the surveillance .

                                        17
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 18 of 43




                bb .     On or about August 16 , 2020, SADEGHI

replied, reporting that his "client" was disappointed , among

other th ings , that the video recordings were not longer and that

there were not more pictures ; "after 20 hours of surveillance he

expected 20 minutes of content."          SADEGHI also questioned why

Investigator-1 did not record a resident of the Residence moving

a car , the full interaction when a person knocked on the door of

the Residence , and Victim- 1 going for a walk .

                cc .     On or about August 16 , 2020 , SADEGHI

received a reply email from Investigator-1 responding that the

video recordings were provided as proof that the surveillance

was conducted but nothing of significance had occurred and that

the friend of Victim- 1 , who was purportedly the target of

surveillance , had not appeared .

                       October 2020 Surveillance and
                       Researching Kidnapping Routes

                dd .     On or about September 16 , 2020 , SADEGHI

conducted Internet searches for "new york to caracas nautical

miles ," "new york to caracas by boat," and " brooklyn new york to

caracas by boat ," as depicted in Exhibit A- 1 to this Indictment.

Caracas is the capital city of Venezuela .        At the time SADEGHI

conducted these searches , he was in Tehran , Iran.

                ee .     KHAZEIN saved a screenshot of an online map

service showing a route from the Residence to a waterfront


                                     18
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 19 of 43




neighborhood in Brooklyn, New York.          KHAZEIN also saved (a) a

screenshot of a map pinpointing the address of the Residence and

showing the east coast of the United States, the Caribbean, and

Venezuela , as depicted in Exhibit A-2 to this Indictment; and

(b) a screenshot o f a map pinpointing the address of the

Residence and also showing Iran with a large dot in the l ocation

of Tehran.

                  ff.   On   OE   about September 17, 2020 , SADEGHI sent

an email fr om Iran to Investigator-1 stating that SADEGHI's

"client" was interested in more surveillance, "but his main

condition is that he gets lots of high quality pictures and

videos of previous assignment. Atleast 10 pictures and 5 minutes

of film for every hour of surveillance. He wants pictures of

faces of everyone visiting the address, even if they are

marketers and sales people."          SADEGHI claimed this was to "help

him find the suspect."

                  gg.   On or about September 25 , 2020 , SADEGHI sent

an email from Iran to Investigator-1 requesting two additional

days of surveillance, with three hours on each day.          Now

referring to Victim-1 as the "suspect ," SADEGHI reported that

the "requirements" of his "client" were :

             1) Atleast 5 minute s of video for each hour
             of surveillance and 10 pictures. Total
             content for 6 hours should be 30 minutes
             video footage and 60 pictures. (of [Victim-
             1], [Victim-l's] family and anyone visiting

                                       19
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 20 of 43




             the house)

             2) follow them with camera on , when [Victim-
             1] is walking or gardening

             3) video at start of assignment and another
             at end

             4) if you are on a lead and [Victim- 1 ] is
             visiting friend or doing something of
             interest , surveillance can be extended upto
             3 hours and we will pay outstanding cost
             before sending us pictures/video

             Pictures of everything and everyone , client
             wants lots of content even if you may think
             it i s not of value . Including all people ,
             house objects and body language is of
             interest to client .

                  hh .    On or about September 26 , 2020 , SADEGHI sent

an email from Iran to Investigator-1 confirming the interest in

two additional days of three-hour surveillance.           SADEGHI also

advised that "if you are following [Victim- 1] and time is

running out you can do all 6 hours in one day " and to " [p]lease

extend upto 3 - 4 hours if [Victim- 1] is doing something

interesting or visiting friends , and you can also inform me if

time runs out and we will confirm to continue ,       i   will be on

standby ."   SADEGHI also reiterated " the importance of lots of

high qua li ty pictures and videos ."

                  ii .    On or about October 3 , 2020 , the Iranian

Payment Service sent an email to SADEGHI stat i ng that $1 , 000 had

been transferred to I nvestigator - l ' s Payment App account from a

fraudulent Payment App account , the account information of which


                                      20
        Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 21 of 43




had no information linking it to Iran , and attaching two

screenshots of payment confirmation .

                   jj .   On or about October 3,   2020 , SADEGHI sent an

email from Iran to Investigator-1 attaching one of the

screenshots of payment confirmation for the $1 , 000 transfer to

Investigator-l's Payment App account .

                   kk.    On or about October 6 , 2020 , SADEGHI

received an email from Investigator-1 stating that surveillance

had resumed and attaching a photograph of the Residence .

                   11.    On or about October 6, 2020,   SADEGHI

received an email from Investigator - 1 with a surveillance log

and a link to a file transfer site containing surveillance video

and photographs relating to that day ' s surveillance .

                   mm.    On or about October 8 , 2020 , SADEGHI

received an email from Investigator-1 with a surveillance log

and a link to a file transfer site containing surveillance video

and photographs relating to surveillance on October 6 and 7 ,

2020.

                   nn .   SADEGHI caused videos from the October 6 and

7,   2020 surveillance to be sent to NOORI.

                   oo .   On or about October 25 , 2020 , SADEGHI sent

an email from Iran to Investigator-1 stating that SADEGHI ' s

"client" wanted another eight hours of surveillance .




                                      21
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 22 of 43




                  pp.    On or about October 31 , 2020, SADEGHI

conducted online research regarding a company in New York City

that provides emergency maritime evacuation services out of

Manhattan.

                  qq.    On or about October 28 and 30 and November

2, 4, and 11, 2020, NOORI obtained videos from Victim- l's social

media account showing Victim- 1 at locations away from the

Residence , including at an airport.

                  rr .   On or about November 11, 2020, SADEGHI sent

an email from Iran to Investigator-1 stating that the "suspect

has gone out of town" and SADEGHI was not interested in

surveillance at that time.

              January and February 2021 Surveillance and
             Request for Live Video Monitoring of Victim-1

                  ss.    On or about January 15, 2021, SADEGHI sent

an email from Iran to Investigator-1 requesting ten hours of

surveillance of the Residence.

                  tt .   On or about January 20, 2021, SADEGHI sent

an email from Iran to Investigator-1 requesting four hours of

surveillance on January 25, 2021 and eight hours of surveillance

on the following day.       SADEGHI stated that his "client has asked

for the same amount of pictures and video footage,       for every

hour 3 minutes of film and 10 pictures," and also requested

photographs of everyone visiting the Residence.


                                    22
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 23 of 43




                     uu.    On or about January 24 , 2021 , SADEGHI caused

money denominated in Iranian currency to be transferred to the

Iranian Payment Service to pay for a Payment App transfer to

Investigator - 1 .

                     vv .   On or about January 25 , 2021 , SADEGHI sent

an emai l from Iran to Investigator - 1 attaching a screenshot of a

payment confirmation for a $500 transfer to Investigator-l ' s

Payment App account .

                     ww .   On or about January 25 , 2021 , SADEGHI

received an email from Investigator - 1 stating that surveillance

had started and attaching two photographs of the Residence and

the intersection at the end of the block .

                     xx .   Later on or about January 25 , 2021 , SADEGHI

sent an email from Iran to I nvestigator-1 requesting nine hours

of surve i l l ance the following day and advising that SADEGHI

would transfer addit i onal funds.           SADEGHI stated , " As im having

some delays in transferring , can you do the job and give us

pictures after payment received ."

                     yy .   On or about February 1 , 2021 , SADEGHI

received an email from the Iranian Payment Service attaching two

images of Payment App payment confirmations to Investigator-1

totaling approximately $1 , 100.




                                        23
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 24 of 43




                  zz .   Later on or about February 1 , 2021 , SADEGHI

sent an email from Iran to Investigator-1 attaching the Payment

App payment confirmations totaling approximately $1 , 100 .

                  aaa . On or about February 6 , 2021 , SADEGHI

received an email from the Iranian Payment Service attaching an

image of a Payment App payment confirmation to Investigator - 1

for approximately $156.

                  bbb . On or about February 6, 2021 , SADEGHI sent

an email from Iran to Investigator - 1 attaching the Payment App

payment confirmation for approximately $156 .       SADEGHI requested

nine hours of surveillance with "a picture and 1 min video for

every hour ."

                  ccc . On or about February 9 , 2021 , SADEGHI sent

an email from Iran to Investigator-1 stating that SADEGHI ' s

" client " was " asking if its possible to park a car infront of

address with camera inside to provide live video? "

                  ddd . Later on or about February 9 , 2021 , SADEGHI

sent an email from Iran to Investigator-1 stating that the "car

surveillance would be another job , generally asking is it

possible for you to arrange a camera in car for live

surveillance? "

                  eee . Later on or about February 9 , 2021 , SADEGHI

sent an email from Iran to Investigator-1 confirming that the



                                     24
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 25 of 43




request for live video surveillance was for the Residence, and

asked if Investigator-1 could use "a discreet 4k camera . "

                 fff. On or about February 9, 2021, SADEGHI

received an email from Investigator-1 advising that the only

people observed were the same residents seen previously.

                 ggg. On or about February 11 , 2021, SADEGHI sent

an email from Iran to Investigator-1 asking , "Can you please

urgently send the part of video where you have seen suspects .

Client insists to know who is was asap . "

         (Title 18 , United States Code , Section 1201(c) .)

                              COUNT TWO

                    (Conspiracy to Violate the
           International Emergency Economic Powers Act)

          The Grand Jury further charges :

          19 .   The allegations contained in paragraphs 1 through

14 and 18 of this Indictment are repeated and realleged as if

fully set forth herein.

         The International Emergency Economic Powers Act

          20.    The International Emergency Economic Powers Act

("IEEPA") , codified at Title 50, United States Code, Sections

1701 to 1708, confers upon the President authority to deal with

unusual and extraordinary threats to the national security and

foreign policy of the United States.      Section 1705 provides, in

part , that "[i]t shall be unlawful for a person to violate,


                                  25
       Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 26 of 43




attempt to violate , conspire to violate , or cause a violation o f

any license, order , regulation , or prohibition issued under this

title ."       50 U.S . C . § 1705(a).

                21 .   Beginning with Executive Order No . 12170 , issued

on November 14 , 1979 , the President has found that " the

situation in Iran constitutes an unusual and extraordinary

threat to the national security , foreign policy and economy of

the United States " and declared "a national emergency to deal

with that threat ."

           The Iranian Transactions and Sanctions Regu1ations

                22 .   On March 15 and May 6 , 1995 , the President issued

Executive Orders Nos . 12957 and 12959, prohibiting , among other

things , the exportation , reexportation, sale , or supply ,

directly or indirectly , to Iran of any goods , technology , or

services from the United States or by a United States person,

and on August 19 , 1997 , issued Executive Order No . 13059

clarifying the previous orders (collectively, the "Executive

Orders " ) .     The Executi v e Orders authorized the United States

Secretary of the Treasury to promulgate rules and regulations

necessary to carry out the Executive Orders .          Pursuant to this

authority, the Secretary of the Treasury promulgated the Iranian

Transactions Regulations (renamed in 2013 the Iranian

Transactions and Sanctions Regulations , or " ITSR " ) , implementing

the sanctions imposed by the Executive Orders .

                                         26
       Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 27 of 43




                23 .   Title 31 , Code of Federal Regulations , Section

560 . 204 of the ITSR prohibits, among other things, the

exportation, reexportation, sale, or supply , directly or

indirectly , from the United States , or by a United States

person , of goods , technology , or services to Iran or the

Government of Iran (with certain limited exceptions), including

the exportation , reexportation, sale , or supply of goods ,

technology , or services to a third country knowing that such

goods, technology , or services are intended for Iran or the

Government of Iran, without a license from OFAC .

                24 .   The ITSR provide that the transfer of funds ,

directly or indirectly , from the United States or by a U.S.

person to Iran or the Government of Iran is a prohibited export ,

reexport , sale, or supply of services to Iran or the Government

of Iran .       See 31 C . F . R . § 560 . 427(a) .

                25.    The ITSR further prohibit transactions that evade

or avoid , have the purpose of evading or avoiding , cause a

violation of , or attempt to violate the ITSR .         See 31 C . F . R.

§ 560 . 203 .

                  The Global Terrorism Sanctions Regulations

                26.    On September 23, 2001, the President issued

Executive Order No . 13224, providing that all property and

interests in property in the United States of persons determined

to have committed or to pose a significant risk of committing

                                            27
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 28 of 43




acts of terrorism that threaten U.S. nationals or the national

security , foreign policy , or economy of the United States, or

determined to act for or on behalf of such persons or to assist

in , sponsor, or provide financial , material , or technological

support for,     or financial or other services to or in support of ,

such acts of terrorism or such persons (Specially Designated

Global Terrorists, "SDGT " ) is blocked .    Executive Order No.

13224 authorized the Un i ted States Secretary of the Treasury to

promulgate rules and regulations necessary to carry out the

Executive Order .     Pursuant to this authority , the Secretary of

the Treasury promulgated the Global Terrorism Sanctions

Regulations    (" GTSR " ) , implementing the sanctions imposed by the

Executive Order .

           27.     Title 31, Code of Federal Regulations , Section

594 . 201(a) of the GTSR provides , in relevant part :

          [ P]roperty and interests in property of
          [SDGTs] that are in the United States , that
          hereafter come within the United States, or
          that hereafter come within the possession or
          control of U. S . persons , including their
          overseas branches , are blocked and may not
          be transferred , paid , exported , withdrawn or
          otherwise dealt in .

          28 .    Section 594 . 204 of the GTSR further prohibits any

U.S. person from engaging in any transaction or dealing in

property or interests in property of persons whose property or

interests i n property are blocked pursuant to the GTSR.


                                   28
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 29 of 43




          29 .   Section 594 . 205 of the GTSR further prohibits

attempts and conspiracies to violate or to evade the

prohibitions of the GTSR .

          30 .   As alleged in paragraph 13 , supra , MOIS has been

designated an SDGT pursuant to Executive Order No . 13224 .

                        Statutory Allegations

          31.    From at least in or about 2015 , up to and

including in or about 2021 , in the Southern District of New York

and elsewhere , ALIREZA SHAHVAROGHI FARAHANI , a/k/a "Vezarat

Salimi ," a/k/a "Haj Ali ," MAHMOUD KHAZ EIN, KIYA SADEGHI, OMID

NOORI, and NILOUFAR BAHADORIFAR , a/k/a "Nelli e ," the defendants,

and others known and unknown , knowingly and willfully combined ,

conspired , confederated , and agreed together and with each other

to violate , and to cause a violation of , licenses , orders ,

regulations , and prohibitions issued under the IEEPA .

          32 .   It was a part and an object of the conspiracy

that ALIREZA SHAHVAROGHI FARAHANI, a/k/a "Vezarat Salimi ," a/k/a

" Haj Ali ," MAHMOUD KHAZEIN, KIYA SADEGHI , OMID NOORI , and

NILOUFAR BAHADORIFAR, a/k/a "Nellie," the defendants , and others

known and unknown , would and did provide and cause others to

provide services to Iran and to the Government of Iran from the

United States and by U. S . persons , without first obtaining the

required approval of OFAC , and to evade the requirements of U. S.

law with respect to the provision of services to Iran and to the

                                  29
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 30 of 43




Governme n t of Iran from the United States and by U. S. persons ,

in violation of Executive Order Nos . 12959 , 13059 , and 13224 ;

Part 31 of the Code of Federal Regulations , Sections 560 . 203 ,

560 . 204 , and 560 . 205 ; and Part 31 of the Code of Federal

Regulations , Sections 594 . 201 , 594 . 204 , and 594 . 205 .

             (Title 50 , United States Code , Section 1705 ;
    Execut i ve Orders 12959 , 13059 , & 13224 ; Title 31 , Code of
    Federal Regulat i ons, Sections 560 . 203 , 560 . 204 , 560 . 205 ,
                     594 . 201 , 594 . 204 , & 594.205.)

                                COUNT THREE

              (Conspiracy to Commit Bank and Wire Fraud)

           The Grand Jury further charges :

            33 .   The allegations contained in paragraphs 1 through

14 and 18 of this Indictment are repeated and realleged as if

fully set forth herein .

            34.    From at least in or about 2015 , up to and

including i n or about 2021 , in the Southern District of New York

and elsewhere , ALIREZA SHAHVAROGHI FARAHANI , a/k/a " Vezarat

Salimi ," a/k/a "Haj Ali ," MAHMOUD KHAZEIN , KIYA SADEGHI , OMID

NOORI , and NILOUFAR BAHADORIFAR , a/k/a " Nellie , " the defendants ,

and others known and unknown , knowingly and willfully combined ,

conspired , confederated , and agreed together and with each other

to commit bank fraud , in violation of Title 18 , United States

Code , Section 1344 , and wire fraud , in violation of Title 18 ,

United States Code , Section 1343 .



                                     30
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 31 of 43




           35 .   It was a part and an object of the conspiracy

that ALIREZA SHAHVAROGHI FARAHANI, a/k/a "Vezarat Salimi," a/k/a

"Ha j Ali ," MAHMOUD KHAZEIN , KIYA SADEGHI , OMID NOORI , and

NILOUFAR BAHADORIFAR , a/k/a "Nellie," the defendants , and others

known and unknown , would and did knowingly and willfully execute

and attempt to execute a scheme or artifice to defraud a

financial institution , the deposits of which were then insured

by the Federal Deposit Insurance Corporation ("FDIC " ) , in

violation of Title 18 , United States Code , Section 1344 .

           36 .   It was further a part and an object of the

conspiracy that ALIREZA SHAHVAROGHI FARAHANI , a/k/a "Vezarat

Salimi ," a/k/a " Haj Ali ," MAHMOUD KHAZEIN , KIYA SADEGHI , OMID

NOORI , and NILOUFAR BAHADORIFAR , a/k / a "Nellie," the defendants,

and others known and unknown , would and did knowingly and

wi llfu ll y e xecute and attempt to execute a scheme or artifice to

obtain moneys , funds, credits , assets , securities , and other

property owned by and under the custody and control of a

financial institution , the deposits of which were then insured

by the FDIC , by means of false and fraudulent pretenses ,

representations , and promises , in violation of Title 18 , United

States Code , Sect i on 1344.

           37 .   It was further a part and an object of the

conspiracy that ALIREZA SHAHVAROGHI FARAHANI , a/k/a " Vezarat

Salimi ," a/k/a " Haj Ali ," MAHMOUD KHAZEIN , KIYA SADEGHI , OMID

                                   31
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 32 of 43




NOORI , and NILOUFAR BAHADORIFAR , a/k/a " Nellie ," the defendants ,

and others known and unknown , having devised and intending to

devise a scheme or artifice to defraud , and for obtaining money

and property by means of false and fraudulent pretenses ,

representations , and promises , would and d i d transmit and cause

to be transmitted by means of wire communication in interstate

and foreign commerce , writings , signs , signals , pictures , and

sounds for the purpose of executing such scheme or artifice , in

violation of Title 18 , United States Code , Section 1343.

           (Title 18 , United States Code , Section 1349 . )

                                COUNT FOUR

                  (Conspiracy to Commit Money Laundering)

          The Grand Jury further charges :

           38 .    The allegations contained in paragraphs 1 through

14 and 18 of this Indictment are repeated and realleged as if

fully set forth herein .

          39 .     From at least in or about 2015 , up to and

including i n or about 2021 , in the Southern District of New York

and e l sewhere , ALIREZA SHAHVAROGHI FARAHANI , a/k/a " Vezarat

Salimi ," a/k/a " Haj Ali ," MAHMOUD KHAZEIN , KIYA SADEGHI , OMID

NOORI , and NILOUFAR BAHADORIFAR , a/k/a " Nellie ," the defendants ,

and others known and unknown , intentionally and knowingly

combined , conspired , confederated , and agreed together and with




                                    32
       Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 33 of 43




each othe r to commit money laundering , in violation of Title 18 ,

United States Code , Sec t ion 1956(a) (2) (A) .

            40 .    It was a part and an object of the conspiracy

that ALIREZA SHAHVAROGHI FARAHANI , a/k/a " Vezarat Salimi ," a/k/a

"Haj Al i ," MAHMOUD KHAZEIN , KIYA SADEGHI , OMID NOORI, and

NILOUFAR BAHADORIFAR , a/k/a " Nellie , " the defendants , and others

known and unknown , would and did transport , transmit , and

transfer , a nd attempt to transport , transmit , and transfer ,

monetary instruments and funds to places in the United States

from and through places outside the United States , and to places

outside the United States from and through places in the United

States , in amounts exceeding $10 , 000 , with the intent to promote

the carrying on of specified unlawful activity , to wit ,          (a) the

conspiracy to kidnap as charged i n Count One of this Indictment ,

(b) the con spiracy to i ll ega l ly export services to Iran as

charged in Count Two of this Indictment , and (c) bank and wire

fraud , in violation of Title 18 , United States Code , Section

1956(a) (2) (A) .

           (Ti tle 18 , United States Code , Section 1956(h) . )




                                    33
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 34 of 43




                              COUNT FIVE

                             ( Structuring)

           The Grand Jury further charges :

           41 .   The allegations contained in paragraphs 1 through

14 and 18 of this Indictment are repeated and realleged as if

fully set forth herein .

           42 .   From at least in or about 2019, up to and

including in or about 2021 , in the Southern District of New York

and elsewhere , NILOUFAR BAHADORIFAR , a/k/a "Nellie," the

defendant , for the purpose of evading a cash transaction

reporting requirement , did structure and assist in structuring ,

and attempt to structure and assist in structuring , transactions

with one or more domestic financial institutions while violating

another law of the United States and as part of a pattern of any

illegal activity involving more than $100 , 000 in a 12 - month

period , to wit , between at least approximately April 2019 and

May 2021 , BAHADORIFAR structured cash deposits totaling at least

approximately $505 , 822 at a finan c ial institution in individual

deposits of less than $10 , 000 each .

    (Title 31, United States Code , Section 5324 (a) (3) , (d) (2) ;
    Title 31, Code of Federal Regulations , Section 1010 . 311 . )




                                  34
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 35 of 43




                          FORFEITURE ALLEGATION

                       (Counts One , Two and Three)

           43.    As a result of committing the kidnapping ,   IEEPA ,

and bank and wire fraud offenses alleged in Counts One , Two , and

Three of this Indictment, ALIREZA SHAHVAROGHI FARAHANI , a/k/a

"Vezarat Salimi, " a/k/a "Raj Ali , " MAHMOUD KHAZEIN , KIYA

SADEGHI , OMID NOORI , and NILOUFAR BAHADORIFAR , a/k/a "Nellie , "

the defendants , shall forfeit to the United States , pursuant to

Title 18 , United States Code , Sections 981 (a) (1) (C) and

982 (a) (2) (A), and Title 28 , United States Code , Section 2461 ,

all property, r ea l and personal , that constitutes or is derived

from proceeds traceable to the commission of the offenses

alleged in Counts One , Two , and Three of this Indictment ,

including but not limited to a sum of money representing the

amount of proceeds obtained as a result of the offenses .

                       Substitute Assets Provision

           44 .   If any of the above-described forfeitable

property , as a result of any act or omission of the defendants :

                  a)   cannot be located upon the exercise of due
                       diligen ce ;

                  b)   has been transferred or sold to , or
                       deposited with , a third person ;

                  c)   has been placed beyond the jurisdiction o f
                       the cou rt;

                  d)   has been substantially diminished in value ;
                       or

                                   35
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 36 of 43




                    e)    has been commingled with other property
                          which cannot be subdivided without
                          difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Sect i on 246l(c) , to seek forfeiture of any other property

of said defendants up to the value of the above forfeitable

property .

                            FORFEITURE ALLEGATION

                                (Count Four}

             45 .   As a result of committing the money laundering

offense alleged in Count Four of this Indictment , ALIREZA

SHAHVAROGHI FARAHANI , a/k/a "Vezarat Salimi ," a/k/a "Haj Ali ,"

MAHMOUD KHAZEIN , KI YA SADEGHI , OMID NOORI , and NILOUFAR

BAHADORIFAR , a/k/a "Nellie ," the defendants ,        shall forfeit to

the United States , pursuant to Title 18 , United States Code ,

Section 982(a) (1) , all property , real and personal , involved in

the money l aundering offense and all property traceable to such

property , including but not limited to , a sum of money

representing the amount of property that was involved in the

money laundering offense or is traceable to such property .

                         Substitute Assets Provision

             46.    If any of the above - described forfeitable

property , as a result of any act or omission of the defendants :


                                     36
      Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 37 of 43




                    a)   cannot be located upon the exercise of due
                         diligence;

                    b)   has been transferred or sold to, or
                         deposited with, a third person;

                    c)   has been placed beyond the jurisdiction of
                         the court;

                    d)   has been substantially diminished in value ;
                         or

                    e)   has been commingled with other property
                         which cannot be subdivided without
                         difficulty;

it is the intent of the United States , pursuant to Title 21,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c), to seek forfeiture of any other property

of said defendants up to the value of the above forfeitable

property .

                           FORFEITURE ALLEGATION

                                (Count Five)

             47 .   As a result of committing the structuring offense

alleged in Count Five of this Indictment , NILOUFAR BAHADORIFAR ,

a/k/a "Nellie," the defendant, shall forfeit to the United

States , pursuant to Title 31 , United States Code , Section

5317(c) and Title 21 , United States Code , Section 853 , any and

all prope r ty, real and personal , involved in the offense and any

property traceable thereto , including but not limited to a sum

of money representing the amount of proceeds obtained as a

result of the offense.

                                    37
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 38 of 43




                        Substitute Assets Provision

             48.   If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

                   a)   cannot be located upon the exercise of due
                        diligence;

                   b)   has been transferred or sold to, or
                        deposited with, a third person;

                   c)   has been placed beyond the jurisdiction of
                        the court;

                   d)   has been substantially diminished in value ;
                        or

                   e)   has been commingled with other property
                        which cannot be subdivided without
                        difficulty;

it is the intent of the United States , pursuant to Title 21 ,

United States Code, Section 853(p) and Title 31, United States

Code, Section 5317(c), to seek forfeiture of any other property

of said defendant up to the value of the above forfeitable

property .

         (Title 18, United States Code, Sections 981, 982;
            Title 21, United States Code , Section 853;
           Title 28 , United States Code , Section 2461.)




                                         AuDREYSTuss
                                         United States Attorney




                                    38
Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 39 of 43




           Form No. USA- 33s - 274         (Ed .   9 - 25 - 58)




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                   UNITED STATES OF AMERICA

                                  v.

          ALIREZA SHAHVAROGHI FARAHANI, a/k/a
           "Vezarat Salimi," a/k/a "Haj Ali,"
                    MAHMOUD KHAZEIN,
                     KIYA SADEGHI,
                    OMID NOORI, and
         NILOUFAR BAHADORIFAR, a/k/a "Nellie,"


                                                   Defendants.


                            SEALED
                    SUPERSEDING INDICTMENT

                          S1 21 Cr . 430    (RA)

        (18  u. s . c .   §§ 1201 ,
                                  1349, 1956 , & 2 ; 31
          u. s . c. § 5324 ; 50 u. s . c . § 1705 ; 31
        C . F .R. §§ 1010.311, 560 . 203 , 560 . 204 ,
        560 . 205 , 594 . 201 , 594 . 204 , & 594 . 205 . )

                                          AUDREY STRAUSS,
                                Uni t ed S tates Attorney.




                    ?;I                            Foreperson.
Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 40 of 43




                        EXHIBIT A-1
     Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 41 of 43




 Searched tor   brooklyn oew york to caracas by boat
Sep 16 2020 8 :11 :30 AM UTC
Products:
  Search


· Searched for new york to caracas by boat
Sep 16, 2020, 8:1 2:03 AM UTC
Products:
  Search



 Searched for new yor to caracas nautical miles
Sep 16, 2020 8:13:15 AM UTC
Product :
 Search
Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 42 of 43




                        EXHIBIT A-2
Case 1:21-cr-00430-RA Document 14 Filed 07/13/21 Page 43 of 43
     12:44 -1                                   11   LTE [LJ,
                                                          Labrada




 Cuba'


                   Dominican
                    Republic



   Caribbean Sea




                                          USA
